DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses the limitation “a lens cradle attached to the inner surface of the flexible top, comprising a lens support bowl, and having an opening along a side thereof between an edge of the lens support bowl and the inner surface of the flexible top, wherein the lens support bowl is shaped and sized to fit within the well, is disposed between the body and the flexible top, and has an inner bowl surface, wherein a cradle volume is defined between the inner bowl surface and the inner surface of the flexible top and is configured to accommodate a portion of a contact lens, and the lens cradle and flexible top are configured such that, by pulling the flexible top away from the body top surface, the lens cradle is lifted away from the bottom surface of the well”.  Some of the closest prior art:
U.S. Patent 10,138,042 to Fawdington discloses a contact lens dispensing container with a body having a well (1), a flexible top (14) contact the body top surface and close the well, the flexible top can be peel away from the body to open the well.  Fawdington further discloses a lens cradle (8), but does not discloses of pulling the flexible top away from the body top surface, the lens cradle is lifted away from the bottom surface of the well.  Fawdington discloses to separately remove the flexible top 
U.S. Patent 9,067,720 to Howell discloses a contact lens dispensing apparatus with plurality of linkage in order to lift the cradle away from the bottom surface of the well.  Howell does not disclose a lens cradle comprising a lens support bowl, having an opening along a side thereof between an edge of the lens support bowl and the inner surface of the flexible top, wherein the lens support bowl is shaped and sized to fit within the well. 
U.S. Application 20080047848 to Tokarski discloses a blister for contact lens with a well and a cover.  However, Tokarski does not disclose a lens cradle having an opening along a side thereof between an edge of the lens support bowl and the inner surface of the flexible top.  Tokarski also does not discloses that a flexible top having a peel tab and being peelable away from the body to open the well and thereby by pulling the flexible top away from the body top surface, the lens cradle is lifted away from the bottom surface of the well.  The lens cradle as taught by Tokarski is lifted away from the bottom surface of the well by bending a portion of the body with rigid board to break the flexible top. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.